Public Dissemination Regulatory Guide ICE Trade Vault May 10, 2016 This material may not be reproduced or redistributed in whole or in part without the express, prior written consent of ICE Trade Vault, LLC Copyright ICE Trade Vault, LLC 2015. All Rights Reserved. Table of Contents 1.	KEY TERMS & DEFINITIONS	3 2.	METHOD AND TIMING FOR REAL-TIME PUBLIC REPORTING	3 2.1	PUBLIC DISSEMINATION OF SECURITY-BASED SWAP AND PRICING DATA BY SBSDRS	3 2.2	ACCEPTANCE AND PUBLIC DISSEMINATION OF SECURITY-BASED SWAP IN AN ASSET CLASS	3 2.3	AVAILABILITY OF SECURITY-BASED SWAP TRANSACTION AND PRICING DATA TO THE PUBLIC	3 2.4	ERRORS OR OMISSIONS	3 2.5	HOURS OF OPERATIONS	4 2.6	ACCEPTANCE OF DATA DURING CLOSING HOURS	4 3.	SECURITY-BASED SWAP TRANSACTION AND PRICING DATA PUBLICLY DISSEMINATED IN REAL-TIME	4 3.1	PUBLIC DISSEMINATION OF DATA FIELDS	4 3.2	ADDITIONAL SECURITY-BASED SWAP INFORMATION	4 3.3	ANONYMITY OF THE PARTIES TO A PUBLICALLY REPORTABLE SECURITY-BASED SWAP TRANSACTION	4 3.4	PUBLIC DISSEMINATION EXCLUSIONS	4 3.5	DETERMINING PUBLIC DISSEMINATION OF SECURITY-BASED SWAPS	5 4.	VIEWING PUBLICLY DISSEMINATED DATA	5 4.1 DISPLAYED FIELDS	5 4.2	EXPORTING DATA	6 ICE Trade Vault Public Dissemination Guide The ICE Trade Vault Public Dissemination Regulatory Guide ("Guide") provides a description the ICE SBSDR Public Dissemination Service. The Guide demonstrates the ICE SBSDR Service's, and specifically the ICE Trade Vault Public Dissemination Service's ("ICE Public Dissemination Service"), compliance with Applicable SEC Regulations. This document describes how a user of ICE Public Dissemination Service can access transaction data available to the public. For specific rules binding upon Users and Trusted Sources and for further details on the ICE Public Dissemination Service, please see the ICE Trade Vault SBSDR Guidebook ("Guidebook"). 1.	Key Terms & Definitions Please reference ICE Trade Vault Security-Based Swap Data Repository Guidebook for key terms and definitions. 2.	Method and Timing for Real-Time Public Reporting 2.1	Public Dissemination of Security-based swap and Pricing Data by SBSDRs Security-based swap transaction and pricing data is publicly disseminated as soon as technologically practicable after being received from Users . ICE Trade Vault will not delay SBS reporting from public dissemination. 2.2	Acceptance and Public Dissemination of Security-based swap in an Asset Class ICE Trade Vault accepts and publicly disseminates Security-based swap transaction and pricing data in real-time for all publicly reportable Security-based swaps within the Credit asset class . 2.3	Availability of Security-Based Swap Transaction and Pricing Data to the Public The ICE Public Dissemination Service publicly disseminates Security-based swap transaction and pricing data in a consistent, usable and machine-readable electronic format. Users are able to download, save and analyze the data. The ICE Public Dissemination Service is available at www.icetradevault.com in a format that is freely available and readily accessible to the public. Data will be displayed on a GUI which may be scraped and is also available in a CSV export. Once data is publicly disseminated, it remains publicly and freely available. 2.4	Errors or Omissions Users that become aware of errors and/or omissions in the Security-based swap transaction and pricing data shall promptly submit corrections to ICE Trade Vault according to the Section "Correction of Errors in Trade Records; Dispute Resolution Process," of the Guidebook, Section 4.6. The ICE Public Dissemination Service shall publicly disseminate in real-time any cancellations or corrections as soon as technologically practical. 2.5	Hours of Operations As provided in Section 2.2, "System Availability and Support; Hours of Operation," of the Guidebook, the ICE SBSDR Service and ICE Public Dissemination Service are available seven days per week, 24 hours per day. ICE Trade Vault reserves the right to take ICE SBSDR Service and/or ICE Public Dissemination Service offline, only if and when necessary, between the hours of 9:00 PM ET and 11:59 PM ET on any weekday and from 9:00 PM ET on Friday through 7:00 PM ET on Sunday, where more extensive maintenance or upgrades are necessary. ICE Trade Vault will provide Users with advanced notice of any scheduled maintenance. All data submitted during system down time is stored and processed once the service has resumed unless Trade Vault is performing an upgrade that requires it to take down the systems to capture trades, and in that case all Users will be notified when the system has resumed normal operations and all trades should be reported that were attempted to be submitted during the maintenance window.
